This was an action by appellant against appellee, commenced by attachment because of the non-residence of the appellee. The attachment was served by summoning Thomas W. Smith and William H. Martin as garnishees, to answer if they were indebted to the appellee. Martin failed to answer, but Smith filed his answer, admitting a past due indebtedness to the defendant, secured by a mortgage. At the return term the defendant appeared specially, and moved to discharge the attachment, because there was no service other than by citing certain persons to answer as garnishees. On the hearing of such motion it wras admitted in open court that both garnishees were indebted to the defendant. The court granted the motion. On plaintiff’s declining to proceed further, the court dismissed the action.
Judgment affirmed.
Opinion by
Haralson, J.